DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greene et al. (US 5,531,384).
Regarding claim 1, Greene teaches a method of electrostatic spraying comprising: 
pumping a spray fluid with a moving fluid displacement member (11, see col. 2, ln. 52-53), the fluid displacement member comprising a material that is electrically conductive (37-39, see col. 4, ln. 27-32); 
generating an electrostatic charge with an electrostatic module (9, see col. 3, ln. 39-47 and col. 4, ln. 25-32); 
providing the electrostatic charge to the electrically conductive material of the fluid displacement member (col. 3, ln. 39-47 and col. 4, ln. 25-32); 
charging the spray fluid with the electrically conductive material of the fluid displacement member while the electrically conductive material of the fluid displacement member moves to pump the fluid (col. 3, ln. 39-47 and col. 4, ln. 25-32); and 
emitting electrostatically charged spray fluid from a nozzle (28) of a sprayer (fig. 1) due to pressure from the movement of the fluid displacement member (col. 2, ln. 49-53 and col. 3, ln. 45-47).
Regarding claim 2, Greene teaches the method described regarding claim 1, and further comprising reciprocating the fluid displacement member by a drive (3/14/16, see col. 2, ln. 49-53 and 58-67) to generate the pressure and pump the fluid through the nozzle (col. 3, ln. 3-7).
Regarding claim 3, Greene teaches the method described regarding claim 2, and further comprising charging the fluid displacement member by a conductive path formed through the drive (col. 4, ln. 30-32 - the “centrally disposed conductive connection”).
Regarding claim 5, Mackey teaches the method described regarding claim 1, and further wherein the step of charging the spray fluid with the electrically conductive material of the fluid displacement member further comprises generating the electrostatic charge such that the electrically conductive material of the fluid displacement member is the only component of the sprayer providing electrostatic charge to the fluid (col. 4, ln. 23-32 - container is plastic, which is not a conductor; therefore, the charge is provided entirely through the “centrally disposed conductive connection” to the electrically conductive material 37/38/39 of the fluid displacement member).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Greene in view of Kinne et al. (US 2013/0240641).
Greene discloses the method described regarding claim 3, and further comprising converting (col. 2, ln. 58-67), by the drive, a rotational output from a trigger (3) to a linear reciprocating input (16) to a piston (col. 2, ln. 52) forming the fluid displacement member (fig. 1); reciprocating the piston within a pump chamber disposed within a body of the pump to generate the pressure (col. 2, ln. 49-53).  Greene does not disclose that the rotational output is from a motor. 
Kinne teaches a method of electrostatic spraying (par. 1) comprising converting, by a drive, a rotational output from a motor (54) to a linear reciprocating input (58) to a piston (72) forming a fluid displacement member (par. 29; fig. 5); reciprocating the piston within a pump chamber (144) disposed within a body of the pump (18) to generate the pressure (par. 29).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Greene to further include a motor to produce the rotational output, as taught by Kinne, in lieu of the trigger, since this would decrease the physical effort required by the operator, which would allow the operator to spray for longer periods and with better results.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Regarding claim 1, Mackey (US 2019/0037856) teaches a method of electrostatic spraying comprising: pumping (par. 22 - the oil delivery system has a pump 138 that delivers oil to the injector assembly 122) a spray fluid (par. 22 - “oil”) with a moving fluid displacement member (148, see par. 25 and fig. 8-9), the fluid displacement member comprising a material that is electrically conductive (par. 24, 25); generating an electrostatic charge with an electrostatic module (par. 124, see par. 21); providing the electrostatic charge to the electrically conductive material of the fluid displacement member (par. 24); charging the spray fluid with the electrically conductive material of the fluid displacement member (par. 25) while the electrically conductive material of the fluid displacement member moves to pump the fluid (par. 28-29); and emitting electrostatically charged spray fluid from a nozzle (164) of a sprayer (122) due to pressure from the movement of the fluid displacement member (par. 29 - when the fluid displacement member is moved, the pressurized oil is ejected and disperses into small positively-charged droplets).
Regarding claim 2, Mackey teaches the method described regarding claim 1, and further comprising reciprocating the fluid displacement member by a drive (142/156, see par. 23) to generate the pressure and pump the fluid through the nozzle (par. 29 - movement of the fluid displacement member within the reservoir will displace fluid therein, which will generate pressure; additionally movement of the fluid displacement member allows fluid to flow through the nozzle).
Regarding claim 3, Mackey teaches the method described regarding claim 2, and further comprising charging the fluid displacement member by a conductive path (130/154) formed through the drive (fig. 8).
Regarding claim 5, Mackey teaches the method described regarding claim 1, and further wherein the step of charging the spray fluid with the electrically conductive material of the fluid displacement member further comprises: generating the electrostatic charge such that the electrically conductive material of the fluid displacement member is the only component of the sprayer providing electrostatic charge to the fluid (par. 25).
Nakazono et al. (US 2014/0217721), Sato et al. (US 2018/0318857), Howe et al. (US 6,042,030), and Owen et al. (US 4,549,243) all disclose methods of electrostatic spraying having elements of the claimed invention.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752